Exhivit 10.6

TRADEMARK SECURITY AGREEMENT

THIS TRADEMARK SECURITY AGREEMENT (the "Security Agreement") made as of this
31st day of March, 2003, by BioClinical Concepts, Inc., a Delaware corporation
("Borrower") in favor of LaSalle Business Credit, LLC, with an office at 135
South LaSalle Street, Suite 425, Chicago, Illinois 60603 ("Lender"):

W I T N E S S E T H

WHEREAS, Borrower, Clinical Data Inc., GPSI Acquisition, Inc. and Lender are
parties to a certain Loan and Security Agreement of even date herewith (as
amended, amended and restated or otherwise modified from time to time, the "Loan
Agreement") and other related loan documents of even date herewith
(collectively, with the Loan Agreement, and as each may be amended or otherwise
modified from time to time, the "Financing Agreements"), which Financing
Agreements provide (i) for Lender to, from time to time, extend credit to or for
the account of Borrower and (ii) for the grant by Borrower to Lender of a
security interest in certain of Borrower's assets, including, without
limitation, its trademarks and trademark applications;

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Borrower agrees as follows:

1. Incorporation of Financing Agreements

. The Financing Agreements and the terms and provisions thereof are hereby
incorporated herein in their entirety by this reference thereto. All terms
capitalized but not otherwise defined herein shall have the same meanings herein
as in the Loan Agreement.



2. Grant and Reaffirmation of Grant of Security Interests

. To secure the complete and timely payment and satisfaction of the Liabilities,
Borrower hereby grants to Lender, and hereby reaffirms its prior grant pursuant
to the Financing Agreements of, a continuing security interest in Borrower's
entire right, title and interest in and to all of its now owned or existing and
hereafter acquired or arising trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, other business identifiers, prints and labels on which any of the
foregoing have appeared or appear, all registrations and recordings thereof, and
all applications (other than "intent to use" applications until a verified
statement of use is filed with respect to such applications) in connection
therewith, including, without limitation, the trademarks and applications listed
on Schedule A attached hereto and made a part hereof and the trademarks, and
renewals thereof, and all income, royalties, damages and payments now or
hereafter due and/or payable under or with respect to any of the foregoing,
including, without limitation, damages and payments for past, present and future
infringements of any of the foregoing and the right to sue for past, present and
future infringements of any of the foregoing (all of the foregoing are sometimes
hereinafter individually and/or collectively referred to as the "Trademarks");
all rights corresponding to any of the foregoing throughout the world and the
goodwill of the Borrower's business connected with the use of and symbolized by
the Trademarks.



3. Warranties and Representations

. Borrower warrants and represents to Lender that:



> > (i) no Trademark has been adjudged invalid or unenforceable by a court of
> > competent jurisdiction nor has any such Trademark been cancelled, in whole
> > or in part and each such Trademark is presently subsisting;
> > 
> > (ii) Borrower is the sole and exclusive owner of the entire and unencumbered
> > right, title and interest in and to each Trademark, free and clear of any
> > liens, charges and encumbrances, including without limitation, shop rights
> > and covenants by Borrower not to sue third persons;
> > 
> > (iii) Borrower has no notice of any suits or actions commenced or threatened
> > with reference to any Trademark; and
> > 
> > (iv) Borrower has the unqualified right to execute and deliver this Security
> > Agreement and perform its terms.

4. Restrictions on Future Agreements

. Borrower agrees that until Borrower's Liabilities shall have been satisfied in
full and the Financing Agreements shall have been terminated, Borrower shall
not, without the prior written consent of Lender, sell or assign its interest in
any Trademark or enter into any other agreement with respect to any Trademark
which would affect the validity or enforcement of the rights transferred to
Lender under this Security Agreement.



5. New Trademarks

. Borrower represents and warrants that, based on a diligent investigation by
Borrower, the Trademarks listed on Schedule A constitute all of the federally
registered Trademarks, and federal applications for registration of Trademarks
(other than "intent to use" applications until a verified statement of use is
filed with respect to such applications) now owned by Borrower. If, before
Borrower's Liabilities shall have been satisfied in full or before the Financing
Agreements have been terminated, Borrower shall (i) become aware of any existing
Trademarks of which Borrower has not previously informed Lender, or (ii) become
entitled to the benefit of any Trademarks, which benefit is not in existence on
the date hereof, the provisions of this Security Agreement above shall
automatically apply thereto and Borrower shall give to Lender prompt written
notice thereof. Borrower hereby authorizes Lender to modify this Security
Agreement by amending Schedule A to include any such Trademarks.



6. Term

. The term of this Security Agreement shall extend until the payment in full of
Borrower's Liabilities and the termination of the Financing Agreements. Borrower
agrees that upon the occurrence of an Event of Default, the use by Lender of all
Trademarks shall be without any liability for royalties or other related charges
from Lender to Borrower.



7. Product Quality

. Borrower agrees to maintain the quality of any and all products in connection
with which the Trademarks are used, consistent with commercially reasonable
business practices. Upon the occurrence of an Event of Default, Borrower agrees
that Lender, or a conservator appointed by Lender, shall have the right to
establish such additional product quality controls as Lender, or said
conservator, in its reasonable judgment, may deem necessary to assure
maintenance of the quality of products sold by Borrower under the Trademarks.



8. Release of Security Agreement

. This Security Agreement is made for collateral purposes only. Upon payment in
full of Borrower's Liabilities and termination of the Financing Agreements,
Lender shall take such actions as may be necessary or proper to terminate the
security interests created hereby and pursuant to the Financing Agreements



9. Expenses

. All expenses incurred in connection with the performance of any of the
agreements set forth herein shall be borne by Borrower. All fees, costs and
expenses, of whatever kind or nature, including reasonable attorneys' fees and
legal expenses, incurred by Lender in connection with the filing or recording of
any documents (including all taxes in connection therewith) in public offices,
the payment or discharge of any taxes, reasonable counsel fees, maintenance
fees, encumbrances or otherwise in protecting, maintaining or preserving the
Trademarks or in defending or prosecuting any actions or proceedings arising out
of or related to the Trademarks shall be borne by and paid by Borrower and until
paid shall constittute Liabilities.



10. Duties of Borrower

. Borrower shall have the duty (i) to file and prosecute diligently any
trademark applications pending as of the date hereof or hereafter until
Borrower's Liabilities shall have been paid in full and the Financing Agreements
have been terminated, (ii) to preserve and maintain all rights in the
Trademarks, as commercially reasonable and (iii) to ensure that the Trademarks
are and remain enforceable, as commercially reasonable. Any expenses incurred in
connection with Borrower's Liabilities under this Section 10 shall be borne by
Borrower.



11. Lender's Right to Sue

. After an Event of Default, Lender shall have the right, but shall in no way be
obligated, to bring suit in its own name to enforce the Trademarks and, if
Lender shall commence any such suit, Borrower shall, at the request of Lender,
do any and all lawful acts and execute any and all proper documents required by
Lender in aid of such enforcement and Borrower shall promptly, upon demand,
reimburse and indemnify Lender for all costs and expenses incurred by Lender in
the exercise of its rights under this Section 11.



12. Waivers

. No course of dealing between Borrower and Lender, nor any failure to exercise,
nor any delay in exercising, on the part of Lender, any right, power or
privilege hereunder or under the Financing Agreements shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, power or privilege.



13. Severability

. The provisions of this Security Agreement are severable, and if any clause or
provision shall be held invalid and unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction, and shall not in any
manner affect such clause or provision in any other jurisdiction, or any other
clause or provision of this Security Agreement in any jurisdiction.



14. Modification

. This Security Agreement cannot be altered, amended or modified in any way,
except as specifically provided in Section 5 hereof or by a writing signed by
the parties hereto.



15. Cumulative Remedies; Power of Attorney; Effect on Financing Agreements

. All of Lender's rights and remedies with respect to the Trademarks, whether
established hereby or by the Financing Agreements, or by any other agreements or
by law shall be cumulative and may be exercised singularly or concurrently.
Borrower hereby authorizes Lender upon the occurrence of an Event of Default, to
make, constitute and appoint any officer or agent of Lender as Lender may
select, in its sole discretion, as Borrower's true and lawful attorney-in-fact,
with power to (i) endorse Borrower's name on all applications, documents, papers
and instruments necessary or desirable for Lender in the use of the Trademarks
or (ii) take any other actions with respect to the Trademarks as Lender deems to
be in the best interest of Lender, or (iii) grant or issue any exclusive or
non-exclusive license under the Trademarks to anyone, or (iv) assign, pledge,
convey or otherwise transfer title in or dispose of the Trademarks to anyone.
Borrower hereby ratifies all that such attorney shall lawfully do or cause to be
done by virtue hereof. This power of attorney shall be irrevocable until
Borrower's Liabilities shall have been paid in full and the Financing Agreements
have been terminated. Borrower acknowledges and agrees that this Security
Agreement is not intended to limit or restrict in any way the rights and
remedies of Lender under the Financing Agreements but rather is intended to
facilitate the exercise of such rights and remedies. Lender shall have, in
addition to all other rights and remedies given it by the terms of this Security
Agreement and the Financing Agreements, all rights and remedies allowed by law
and the rights and remedies of a secured party under the Uniform Commercial Code
as enacted in Illinois.



16. Binding Effect; Benefits

. This Security Agreement shall be binding upon Borrower and its respective
successors and assigns, and shall inure to the benefit of Lender, its
successors, nominees and assigns.



17. Governing Law

. This Security Agreement shall be governed by and construed in accordance with
the laws of the State of Illinois and applicable federal law.



18. Headings

. Paragraph headings used herein are for convenience only and shall not modify
the provisions which they precede.



19. Further Assurances

. Borrower agrees to execute and deliver such further agreements, instruments
and documents, and to perform such further acts, as Lender shall reasonably
request from time to time in order to carry out the purpose of this Security
Agreement and agreements set forth herein.



20. Survival of Representations

. All representations and warranties of Borrower contained in this Security
Agreement shall survive the execution and delivery of this Security Agreement
and shall be remade on the date of each borrowing under the Financing
Agreements.



IN WITNESS WHEREOF, Borrower has duly executed this Security Agreement as of the
date first written above.

BIOCLINICAL CONCEPTS, INC.


By
Its

Agreed and Accepted

As of the Date First Written Above

LASALLE BUSINESS CREDIT, LLC


By____________________________ Its____________________________


 

 

 



 

 

SCHEDULE A

TRADEMARK REGISTRATIONS

Trademark Description U.S. Serial/Registration No. Date Registered BIOCLINICAL
CONCEPTS 2,252,401 June 15, 1999 Q/P MONITOR 2,568,026 May 7, 2002 BioFix, Inc.
(words only) 2,324,755 February 29, 2000

TRADEMARK APPLICATIONS

Trademark Application Description U.S. Application No. Date Applied None

 

 

 

 

im(m:Dept\lbci\legal\Fenton Group\lbci-llc\Clinical Data\loandocs\trademark
security agmt.GPSI.doc) Last printed 04/02/03 3:54 PM